DETAILED ACTION
Status of the Application
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed May 26, 2021 is acknowledged.  Claims 1, 3, 4, 6-31, and 33-50 are pending in the application.  Claims 2, 5, and 32 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on October 8, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6-31, and 33-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “”using an aqueous calcium salt solution of about the same pH and lower molarity than the calcium chloride solution used on the soy protein solution in the extraction” in step d (lines 12-13).  It is unclear what is intended by this limitation since step d refers to a solution of about the same pH and lower molarity as the solution in the extraction step, but the extracting step does not define any pH or the molarity of the solution (see step a, lines 3-5).  Therefore, the scope of the claim is indefinite.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The preamble of independent claim 1 includes the transitional phrase “consists essentially of”.  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that “silicon contents in the coating metal should not exceed about 0.5% by weight” along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, “consisting essentially of” as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 
Claims 1, 3, 4, 6-31, 33-39, and 43-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh US 20030211225 (hereinafter “Singh”) in view of Schweizer et al. WO 2005107492 (hereinafter “Schweizer”) and Saito et al. US 20040086624 (hereinafter “Saito”).
With respect to step a of claim 1 as well as claims 3 and 4, Singh discloses producing a soy protein isolate having at least 90.0 wt.% protein content (paragraph [0026]) by slurrying a soy protein containing material with water at a temperature of from about 27°C to about 66°C (paragraphs [0042]-[0043]).
However, Singh 
Schweizer discloses a method of preparing a soy protein isolate by extracting a soy protein source with an aqueous calcium salt solution, separating the aqueous soy protein solution from the residual soy protein material, concentrating the aqueous soy protein solution with ultrafiltration, and diafiltering the concentrated soy protein solution (paragraphs [0017], [0022], and [0047]-[0048]).  An aqueous salt solution, such as calcium chloride solution (claim 1, step a), may be used during extraction, and the extraction may take place at a temperature of about  35°C to about 65°C (paragraphs [0024], [0026], [0032], and [0044]).  The calcium chloride solution may have an ionic strength of about 0.1 to about 0.15 (claims 3 and 4) (paragraphs [0028]-[0029]).
Based upon the fact that Schweizer and Singh similarly teach extracting soy protein under substantially similar conditions, including separating the aqueous soy protein solution from the residual soy protein material, concentrating the aqueous soy protein solution with ultrafiltration, and diafiltering the concentrated soy protein solution (Singh: paragraphs [0042], [0046], and [0049]) and Schweizer discloses the amount of phytic acid (anti-nutritional factors) present in the aqueous protein solution is decreased by using calcium chloride (paragraphs [0009], [0012], [0015], and [0031]), it would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Schweizer, to use calcium chloride during the extraction step in the method of Singh based upon its suitability for its intended purposes.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 
Regarding step b of claim 1, Singh discloses subjecting the slurry to a separation to form a cake and liquor (separated aqueous soy protein solution) (paragraph [0042]). 
Regarding step c of claim 1, Singh in view of Schweizer teaches concentrating the separated aqueous soy protein solution while maintaining the ionic strength substantially constant by using a selective membrane technique since Singh discloses the liquor (separated aqueous soy protein solution) is ultrafiltered with using a 5,000 to 60,000 molecular weight cut-off membrane to concentrate the protein content of the liquor (paragraph [0046]), and Schweizer teaches increasing the protein concentration of the solution while maintaining the ionic strength substantially constant by using a selective membrane technique, such as ultrafiltration with membranes (paragraphs [0003], [0006], [0017], [0046], and [0047]).
Regarding step d of claim 1 as well as claim 16, Singh teaches diafiltering the ultrafiltered material (retentate) (paragraph [0049]).
However, Singh does not disclose diafiltering using an aqueous calcium salt solution of about the same pH and lower molarity than the calcium chloride solution used on the soy protein solution in the extraction.  
Schweizer discloses a method of preparing a soy protein isolate by extracting a soy protein source with an aqueous calcium salt solution, separating the aqueous soy protein solution from the residual soy protein material, concentrating the aqueous soy protein solution with ultrafiltration, and diafiltering the concentrated soy protein solution 
Based upon the fact that Schweizer and Singh similarly teach extracting soy protein under substantially similar conditions, including separating the aqueous soy protein solution from the residual soy protein material, concentrating the aqueous soy protein solution with ultrafiltration, and diafiltering the concentrated soy protein solution (Singh: paragraphs [0042], [0046], and [0049]) and Schweizer teaches the diafiltration operation may be effected until no significant further quantities of phenolics and visible color are present in the permeate (paragraph [0048]), it would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Schweizer, to perform diafiltration using an aqueous calcium salt solution of about the same pH as the calcium chloride solution used on the soy protein solution in the extraction, in the method of Singh.  Said combination would amount to use of a known element for its intended use in a known environment to accomplish entirely expected result. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Singh in view of Schweizer does not expressly disclose the aqueous calcium salt solution in diafiltration has a lower molarity than the calcium chloride solution used on the soy protein solution in the extraction.  It is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter Schweizer teaches selective membrane techniques, such as diafiltration which utilizes an aqueous calcium chloride solution, permit low molecular weight species including ionic species of the salt to pass therethrough in order to decrease the salt concentration of the final protein isolate after drying while ensuring retention of a significant proportion of the protein and controlling the salt concentration of the isolate during concentration/diafiltration for applications where variations in salt concentrations affect the functional and sensory properties in a specific food application (paragraphs [0047], [0048], and [0050]-[0052]), it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the molarity of the aqueous calcium salt solution in the diafiltration step of modified Singh through routine experimentation to obtain a protein product of desirable salt concentration for use in food applications.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).
Regarding step e of claim 1, modified Singh does not expressly disclose acidifying the concentrated and diafiltered soy protein solution to a pH value of about 2.0 to about 4.0.
Saito discloses a solution containing soybean protein is subjected to a treatment for eliminating or inactivating polyanionic substances contained therein (Abstract).  Treatment for eliminating or inactivating polyanionic substances include treatment for reducing phytin such as treatments with membrane (dialysis, ultrafiltration, electrodialysis, ion exchange resin, and the like) (paragraph [0028]). The pH of the solution containing soybean protein, which has been subjected to the treatment for reducing phytin to reduce the phytic acid content is adjusted to a pH of 2.3 to 4.3  (paragraph [0036]).  The treated solution containing soybean protein can be used in the form of a solution as it is or, in order to enhance handiness for utilization, it can be powdered (paragraph [0038]).  
Based upon the fact that modified Singh and Saito similarly disclose soy protein extraction and ultrafiltration/diafiltration as well as treatment for reducing phytin (Schweizer: paragraphs [0009], [0012], [0015], [0031], and [0048]) and Singh discloses the product may be dried (paragraph [0051]), it would have been obvious to one of ordinary skill in the art at the time of the invention to select any portions of the disclosed ranges including the instantly claimed pH ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Regarding step f of claim 1, Singh teaches drying the retentate (paragraph [0051]).  
With respect to claim 6, Singh teaches the slurry has a pH of between about 6.8 and about 10.0 during the slurrying step (step a) (paragraph [0043]).  
With respect to claims 7, 8, and 9, Singh discloses the slurrying step (extraction) is effected at a pH of between about 6.8 and about 10.0 (claim 7) (paragraph [0043]).  The slurry (aqueous soy protein solution) has a solids content of between about 5.0 wt.% and about 15.0 wt.% (about 50 – 150 g/L) (claims 8 and 9) (paragraph [0042]).  The ranges disclosed by Singh overlap those as presently claimed by the Applicant.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).
With respect to claim 10, Singh as modified by Schweizer, which is relied upon for the teaching of using an aqueous calcium chloride solution during extraction (paragraphs [0024], [0026], [0032], and [0044]), teaches the aqueous calcium salt chloride solution contains an antioxidant since Schweizer discloses an antioxidant may be present in the salt solution during at least part of the extraction step (paragraph [0037]) and the antioxidant serves to inhibit oxidation of phenolics present in the aqueous protein solution, which may adversely affect the color of the final product (paragraph [0037]). The selection of a known material based on its suitability for its  prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
With respect to claim 11, Singh does not disclose treating the aqueous soy protein solution with an adsorbent to remove color and/or odor compounds.
Schweizer teaches the aqueous soy protein solution may be subject to a color removal operation by treating the solution with an adsorbent (paragraph [0054]).
Given that Schweizer and Singh similarly disclose extracting soy protein under substantially similar conditions, including separating the aqueous soy protein solution from the residual soy protein material, concentrating the aqueous soy protein solution with ultrafiltration, and diafiltering the concentrated soy protein solution with a membrane (Singh: paragraphs [0042], [0046], and [0049]) and Schweizer teaches treating the aqueous soy protein solution with an adsorbent removes color and/or odor compounds therefrom (paragraph [0054]), it would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Schweizer, to treat the aqueous soy protein with an adsorbent in the method of modified Singh with the expectation of successfully preparing a functional soy protein product.  “The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
With respect to claims 12 and 13, Singh in view of Schweizer teaches the claimed protein concentration of the concentrated aqueous soy protein solution since Schweizer and Singh similarly disclose extracting soy protein under substantially similar conditions, including separating the aqueous soy protein solution from the residual soy protein material, concentrating the aqueous soy protein solution with ultrafiltration, and diafiltering the concentrated soy protein solution, Singh discloses the protein content of the retentate may be controlled based upon the amount of permeate removed from the product by ultrafiltration-the more permeate removed, the higher the protein content; the less permeate removed, the lower the protein content (paragraph [0049]), and Schweizer discloses the aqueous protein solution is concentrated to a protein concentration of at least about 50 g/L, preferably at least about 200 g/L, more preferably at least about 250 g/L (claims 12 and 13) (paragraph [0046]), and it would have been obvious to one of ordinary skill in the art at the time of the invention to select any portions of the disclosed ranges including the instantly claimed ranges of protein concentration from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
With respect to claims 14 and 15, Singh teaches ultrafiltering using a membrane having a molecular weight cut-off of about 5,000-30,000 during concentration (claims 14 and 15) (paragraph [0046]).  
With respect to claims 17 and 18, Singh in view of Schweizer teaches the claimed amount of diafiltration solution used since Schweizer and Singh similarly disclose extracting soy protein under substantially similar conditions, including separating the aqueous soy protein solution from the residual soy protein material, concentrating the aqueous soy protein solution with ultrafiltration, and diafiltering the concentrated soy protein solution with a membrane having a similar molecular weight cut off and Schweizer teaches the concentrated protein solution may be subjected to a diafiltration step using an aqueous salt solution, which may be an aqueous calcium chloride solution, and such a diafiltration may be effected using from about 2 to about 20 volumes of diafiltration solution, preferably about 5 to about 10 volumes of diafiltration solution (claims 17 and 18) (paragraph [0048]), and it would have been obvious to one of ordinary skill in the art at the time of the invention to select any portions of the disclosed ranges including the instantly claimed ranges of volumes of diafiltration solution from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
With respect to claims 19 and 20, Singh teaches diafiltration is effected using a membrane having a molecular weight cut off of about 5,000 to about 30,000 (paragraphs [0046] and [0062]-[0075]).
With respect to claim 21, Singh does not disclose that diafiltration is effected until no significant further quantities of contaminants or visible colour are present in the permeate.
Schweizer discloses the diafiltration operation may be effected until no significant further quantities of phenolics and visible color are present in the permeate (paragraph [0048]).  Such diafiltration may be effected using a membrane having a molecular weight cut-off in the range of about 3,000 to about 100,000 daltons, preferably about 5,000 to about 10,000 daltons, having regard to different membrane materials and configuration (paragraph [0048]).  
Given that Schweizer and Singh similarly disclose extracting soy protein under substantially similar conditions, including separating the aqueous soy protein solution from the residual soy protein material, concentrating the aqueous soy protein solution with ultrafiltration, and diafiltering the concentrated soy protein solution with a membrane having a similar molecular weight cut off and Schweizer teaches diafiltering until no significant further quantities of phenolics and visible color are present in the permeate (paragraph [0048]), it would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Schweizer, to diafilter until no significant further quantities of contaminants or visible color are present in the permeate 
With respect to claim 22, Singh discloses in order to achieve a retentate with at least 90.0 wt. % protein content, diafiltration is performed in the present method (claim 22) (paragraph [0049]).  
With respect to claim 23, Singh as modified by Schweizer, which is relied upon for the teaching of using an aqueous calcium chloride solution during diafiltration (paragraph [0048]), teaches an antioxidant is present during at least part of the diafiltration step since Schweizer teaches an antioxidant may be present in the diafiltration medium during at least part of the diafiltration step (paragraph [0049]) and the antioxidant serves to inhibit oxidation of phenolics present in the aqueous protein solution, which may adversely affect the color of the final product (paragraph [0037]). The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp.
With respect to claim 24, Singh teaches the concentration and diafiltration step are carried out at a temperature of between about 25°C and about 60°C (paragraphs [0047] and [0062]-[0075]).
With respect to claim 25, Singh teaches the concentration and diafiltration steps are carried out at a temperature of between about 25°C and about 50°C (paragraphs [0047] and [0062]-[0075]), which overlaps the claimed range of about 20°C and about 35°C.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
With respect to claim 26, With respect to claim 26, Singh in view of Schweizer and Saito does not disclose the concentration and diafiltration step are operated in a manner favorable to the removal of trypsin inhibitors.  Absent any clear and convincing evidence to the contrary, the removal of trypsin inhibitors would naturally occur from said method since Singh in view Schweizer and Saito positively recites all of the claimed process steps, Schweizer teaches ultrafiltration and similar selective membrane techniques permit low molecular weight species to pass therethrough while preventing higher molecular weight species from doing so (paragraph [0052]), Schweizer 
With respect to claim 27, Singh does not disclose treating the concentrated and diafiltered soy protein solution with an adsorbent to remove color and/or odor compounds.
Schweizer teaches the concentrated and diafiltered protein solution may be subject to a color removal operation by treating the solution with an adsorbent (paragraph [0054]).
Given that Schweizer and Singh similarly disclose extracting soy protein under substantially similar conditions, including separating the aqueous soy protein solution from the residual soy protein material, concentrating the aqueous soy protein solution with ultrafiltration, and diafiltering the concentrated soy protein solution with a membrane (Singh: paragraphs [0042], [0046], and [0049]) and Schweizer teaches treating the protein solution with an adsorbent removes color and/or odor compounds therefrom (paragraph [0054]), it would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Schweizer, to treat the concentrated and diafiltered protein solution with an adsorbent in the method of modified Singh with the expectation of successfully preparing a functional soy protein product.  “The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a 
With respect to claim 28, Singh discloses concentrated and diafiltered material is subjected to a pasteurization step prior to drying (paragraphs [0050]-[0051]).  
With respect to claims 29 and 30, Singh discloses the concentrated and diafiltered soy protein solution is subjected to a pasteurization step at a temperature of about 80°C or higher prior to drying (paragraphs [0050]-[0051]).  
However, Singh does not disclose pasteurizing the solution at a temperature of about 55°C to about 70°C for about 30 seconds to about 60 minutes (claim 29) or at a temperature of about 60°C to about 65°C for about 10 to about 15 minutes (claim 30) .
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Given that Schweizer discloses the concentrated and diafiltered protein solution is subjected to pasteurization (paragraph [0056]), the pasteurization step is effected at a temperature of about 55°C  to about 70°C , preferably about 60°C to about 65°C for about 10 minutes to about 15 minutes (claims 29-30) (paragraph [0056]), and pasteurization may be effected under any desired pasteurization conditions and Schweizer and Singh similarly teach pasteurizing the concentrated and diafiltered soy protein solution and further processing the pasteurized soy protein solution, it would have been obvious to one of ordinary skill in the art at the time of the invention to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).  
With respect to claim 31, Singh does not disclose cooling the pasteurized solution for drying or further processing.
Schweizer discloses the pasteurized, concentrated, and diafiltered protein solution is cooled to a temperature of about 25°C to about 40°C for further processing (paragraph [0056]).
Based upon the fact that Schweizer and Singh similarly teach pasteurizing the concentrated and diafiltered soy protein solution and further processing the pasteurized soy protein solution, it would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Schweizer, to incorporate a cooling step prior to further processing because it would amount to nothing more than the use of a known step for its intended use in a known environment to accomplish entirely expected results.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
With respect to claims 33-37, Singh as modified by Saito, which is relied upon for the teaching of acidifying the soy protein solution (paragraph [0036]), teaches subjecting Singh and Saito similarly disclose soy protein extraction, ultrafiltration/diafiltration, and heat treating the solution (claim 33), Saito discloses a solution containing soybean protein is subjected to a treatment for eliminating or inactivating polyanionic substances contained therein and/or adding a polycationic substance and then heating above 100°C under acidic conditions (Abstract), the treated acidified solution is heated (paragraph [0036]), the heat/sterilization step was done for 15 seconds or 10 minutes in the examples (claims 35-37) (paragraphs [0046]-[0085]), and the solution containing soybean protein after heating can be used in the form of a solution as it is or, in order to enhance handiness for utilization, it can be powdered (paragraph [0038]), Singh discloses the concentrated and diafiltered solution is pasteurized at a temperature of about 80°C or higher (claims 35-37) (paragraph [0050]), and the point at which the heating step is performed is not seen as critical.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  
Regarding the limitation of inactivating heat-labile anti-nutritional factors (claim 33) wherein the anti-nutritional factors are heat-labile trypsin inhibitors (claim 34), absent any clear and convincing evidence to the contrary, the inactivation of heat-labile anti-nutritional factors such as trypsin inhibitors would naturally occur from said method since Singh in view of Saito positively recites all of the claimed process steps, including the temperature and duration of the heat treatment step within the claimed ranges 
With respect to claims 38 and 39, modified Singh does not disclose cooling the pasteurized solution for drying or further processing.
Schweizer discloses a method of preparing a soy protein isolate by extracting a soy protein source with an aqueous calcium salt solution, separating the aqueous soy protein solution from the residual soy protein material, concentrating the aqueous soy protein solution with ultrafiltration, and diafiltering the concentrated soy protein solution (paragraphs [0017], [0022], and [0047]-[0048]).  The soy protein solution is subjected to pasteurization (paragraph [0056]).  The heat treated soy protein solution is cooled to a temperature of about 25°C to about 40°C for further processing (paragraph [0056]).
Based upon the fact that Schweizer and Singh similarly teach extracting soy protein under substantially similar conditions, including separating the aqueous soy protein solution from the residual soy protein material, concentrating the aqueous soy protein solution with ultrafiltration, and diafiltering the concentrated soy protein solution, and Singh, Schweizer, and Saito similarly disclose heat treating soy protein solutions and further processing the heat treated solutions, 
Given that Schweizer and Singh similarly disclose extracting soy protein under substantially similar conditions, including separating the aqueous soy protein solution from the residual soy protein material, concentrating the aqueous soy protein solution with ultrafiltration, and diafiltering the concentrated soy protein solution, and Singh, Schweizer, and Saito similarly disclose heat treating soy protein solutions and further processing the heat treated solutions, it would have been obvious to one of ordinary skill Schweizer, to cool the acidified soy protein solution for drying or further processing in the method of modified Singh because it would amount to nothing more than the use of a known step for its intended use in a known environment to accomplish entirely expected results.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
With respect to claims 43 and 45, Singh discloses the soy protein isolate is provided having at least 90.0 wt.% protein content (paragraph [0026]), and the protein content of the retentate may be controlled based upon the amount of permeate removed from the product by ultrafiltration (paragraph [0049]).  The ranges disclosed by Singh overlap those as presently claimed by the Applicant.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990).
With respect to claims 44 and 46, modified Singh discloses the soy protein isolate is provided having at least 90.0 wt.% protein content (paragraph [0026]). 
With respect to claims 47 and 48, modified Singh discloses the isolate has many uses, for example, in drink mixes and beverages as well as other liquid or dry beverage, food, or nutritional products (paragraph [0054]).
However, Singh 
Saito discloses the solution containing soybean protein after acidification and heating can be used in the form of a solution as it is or, in order to enhance handiness for utilization, it can be powdered (paragraph [0038]).  In one example, the powdered product was dissolved in an aqueous, acidic beverage (paragraph [0091]).
Based upon the fact that Singh and Saito similarly disclose incorporating the soy protein product into beverages, Singh is not limited to a specific type of beverage, and the simple selection of a particular beverage does  not provide a patentable feature over the prior art, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the soy isolate product of Singh in view of Schweizer and Saito into an acidic, aqueous beverage with the expectation of successfully preparing a functional product.  As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
With respect to claims 49 and 50, modified Singh teaches the isolate has many uses, for example, in drink mixes and beverages as well as other liquid or dry beverage, food, or nutritional products (paragraph [0054]).


Claims 40 - 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Singh US 20030211225 (hereinafter “Singh”) in view of Schweizer et al. WO 2005107492 (hereinafter “Schweizer”) and Saito et al. US 20040086624 (hereinafter “Saito”) as applied to claim 1 above, and in further view of Tombs et al. US 3870801 (hereinafter “Tombs”).
With respect to claims 40-42, modified Singh does not disclose adding a reducing agent during any of the method steps. 
Tombs discloses a method of preparing soy protein product with the presence of an anti-disulphide agent (column 4, lines 14-21).  
Based upon the fact Singh and Tombs similarly teach preparing soy protein products and Tombs discloses the presence of an anti-disulphide agent (an agent capable of preventing the formation of, or capable or breaking, disulphide links in the protein) is desirable for stability (column 4, lines 14-21), it would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Tombs, to incorporate an anti-disulphide agent in the method of Singh in view of Schweizer and Saito based in its suitability for its intended purpose.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp.
Further, given that the addition of the anti-disulphide agent during any step in the method of Singh in view of Schweizer and Saito is not seen as critical, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the anti-disulphide agent during extraction (claim 40), concentration/diafiltration of the soy protein solution (claim 41), prior to the drying step or after drying the soy protein solution (claim 42) as presently claimed.  To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]).  “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”

Response to Arguments
Applicant’s arguments filed May 26, 2021 have been fully considered.
Due to the amendments to claims, the claim objections as well as the 35 USC 112 rejections in the previous Office Action have been withdrawn (P8-P9).
Applicant’s arguments with respect to Singh, Saito, and Schweizer have been fully considered, but they are unpersuasive.
Applicant argues none of the combination of Singh, Saito, and Schweizer teach the features of amended claim 1.  None of the references cited, taken either individually or in combination teach that diafiltration is to be carried out using an aqueous calcium salt solution of about the same pH and lower molarity than the calcium chloride solution used on the soy protein solution in the extraction. 
Examiner disagrees.  As discussed above, Singh does not disclose diafiltering using an aqueous calcium salt solution of about the same pH as the calcium chloride solution used on the soy protein solution in the extraction.  However, Schweizer is relied upon for this teaching since the reference discloses the concentrated protein solution may be subjected to a diafiltration step using an aqueous salt solution, which may be an aqueous calcium chloride solution, of the same pH as the extraction solution (paragraph [0048]).  Given that Schweizer and Singh similarly teach extracting soy protein under substantially similar conditions, including separating the aqueous soy protein solution from the residual soy protein material, concentrating the aqueous soy protein solution with ultrafiltration, and diafiltering the concentrated soy protein solution (Singh: paragraphs [0042], [0046], and [0049]) and Schweizer teaches the diafiltration operation may be effected until no significant further quantities of phenolics and visible color are present in the permeate (paragraph [0048]), it would have been obvious to one of ordinary skill in the art at the time of the invention, given the teachings of Schweizer, to perform diafiltration using an aqueous calcium salt solution of about the same pH as the calcium chloride solution used on the soy protein solution in the extraction, in the method of Singh
Singh in view of Schweizer does not expressly disclose the aqueous calcium salt solution in diafiltration has a lower molarity than the calcium chloride solution used on the soy protein solution in the extraction.  However, it is understood that, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Given that Schweizer teaches selective membrane techniques, such as diafiltration which utilizes an aqueous calcium chloride solution, permit low molecular weight species including ionic species of the salt to pass therethrough in order to decrease the salt concentration of the final protein isolate after drying while ensuring retention of a significant proportion of the protein and controlling the salt concentration of the isolate during concentration/diafiltration for applications where variations in salt concentrations affect the functional and sensory properties in a specific food application (paragraphs [0047], [0048], and [0050]-[0052]), it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the molarity of the aqueous calcium salt solution in the diafiltration step of modified Singh through routine experimentation to obtain a protein product of desirable salt concentration for use in food applications.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793